SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

            THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (the "Amendment"), dated as of November 12, 2007, is among
ELIZABETH ARDEN, INC., a Florida Corporation (the "Borrower"), the banks listed
on the signature pages hereto (the "Banks"), JPMORGAN CHASE BANK, N.A. (formerly
JPMorgan Chase Bank), as the administrative agent (the "Administrative Agent"),
and Bank OF AMERICA, N.A. (successor in interest by merger to Fleet National
Bank), as the collateral agent (the "Collateral Agent").

RECITALS:

            The Borrower, the Administrative Agent, the Collateral Agent and the
banks party thereto have entered into that certain Second Amended and Restated
Credit Agreement dated as of December 24, 2002 (as the same has been modified by
that certain First Amendment to Second Amended and Restated Credit Agreement
dated February 25, 2004, that certain Second Amendment to Second Amended and
Restated Credit Agreement dated June 2, 2004, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated September 30, 2004, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
November 2, 2005, that certain Fifth Amendment to Second Amended and Restated
Credit Agreement dated August 11, 2006 and that certain Sixth Amendment to
Second Amended and Restated Credit Agreement dated as of August 15, 2007, the
"Agreement"). The Borrower and the Guarantors have requested that the Agents and
the Banks amend certain provisions of the Agreement and the Administrative
Agent, the Collateral Agent, and the Banks party hereto have agreed to do so on
and subject to the terms set forth herein.

            NOW, THEREFORE, in consideration of the premises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof unless otherwise indicated:

ARTICLE I

Definitions

               Section 1.1.    Definitions. Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
meanings as in the Agreement, as amended hereby.



ARTICLE II

Amendments

               Section 2.1.    Amendment to Section 2.09(Reduction or
Termination of Commitments). Clause (b) of Section 2.09 of the Agreement is
amended in its entirety to read as follows:

          (b)   Unless earlier reduced or terminated pursuant to Section
2.09(a), the aggregate amount of the Commitments shall: (i) be reduced to
$275,000,000 on October 31, 2007; (ii) be reduced to $250,000,000 on December
15, 2007; and (iii) terminate on the Termination Date.



ARTICLE III

Miscellaneous

               Section 3.1.    Ratifications. The terms and provisions set forth
in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Agreement, and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. The Borrower, the Agents and the Banks agree that the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms. The Borrower
(and by their execution of this Amendment below, each Guarantor) agrees that the
term "Obligations" as that term is defined in the Agreement, includes, without
limitation, the obligations, indebtedness and liability of the Borrower arising
under the Agreement as amended hereby and as a result, the obligations,
indebtedness and liabilities secured by the Security Agreement and guaranteed by
the Guaranty Agreement include all the Obligations, including, without
limitation, the obligations, indebtedness and liability of the Borrower arising
under the Agreement as amended hereby.

               Section 3.2.    Representations and Warranties; Release. The
Borrower hereby represents and warrants to the Agents and the Banks as follows:
(a) no Default exists; (b) the representations and warranties set forth in the
Loan Documents are true and correct on and as of the date hereof with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date and the
representations and warranties in the first sentence of Section 4.15(b) which
shall be deemed made as of the Effective Date; and (c) the indebtedness incurred
and to be incurred pursuant to the Agreement, as amended hereby, is permitted
under the terms of the Senior Subordinated Note Indenture and the terms of the
other Indentures, in each case, to the extent the applicable Indenture is still
in effect. IN ADDITION, TO INDUCE THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
AND THE BANKS TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWER AND EACH
GUARANTOR (BY ITS EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE
OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

               Section 3.3.    Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
any Agent or any Bank or any closing shall affect the representations and
warranties or the right of any Agent or any Bank to rely upon them.

               Section 3.4.    Reference to Agreement. Each of the Loan
Documents, including the Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Agreement shall mean
a reference to the Agreement as amended hereby.

               Section 3.5.    Expenses of Administrative Agent. As provided in
the Agreement, the Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation, the reasonable costs and fees of the Administrative Agent's legal
counsel provided it sends an invoice to the Borrower beforehand and addresses
reasonable questions.

               Section 3.6.    Severability. Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

               Section 3.7.    Applicable Law. This Amendment shall be governed
by and construed in accordance with the laws of the State of New York other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance (at least in part) on Section 5-1401 of the General Obligations Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.

               Section 3.8.    Successors and Assigns. This Amendment is binding
upon and shall inure to the benefit of the Agents, each Bank, the Borrower, each
Guarantor and their respective successors and assigns, except neither the
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Banks.

               Section 3.9.    Effectiveness; Counterparts. This Amendment shall
become effective when the Administrative Agent shall have received this
Amendment duly executed by the Borrower, the collateral Agent, the Guarantors
and the Banks. This Amendment may be executed in one or more counterparts and on
telecopy or other electronic counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

               Section 3.10.   Effect of Waiver. No consent or waiver, express
or implied, by any Agent or any Bank to or for any breach of or deviation from
any covenant, condition or duty by the Borrower or any Guarantor shall be deemed
a consent or waiver to or of any other breach of the same or any other covenant,
condition or duty.

               Section 3.11.   Headings. The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

               Section 3.12.   ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.



             Executed as of the date first written above.





ELIZABETH ARDEN, INC.,

as the Borrower      

By:

 

/s/ Marcey Becker







   

Marcey Becker, Senior Vice President, Finance





 



JPMORGAN CHASE BANK, N.A.

(formerly
JPMorgan Chase Bank), individually as a Bank, an
Issuing Bank and as Administrative Agent      

By:

 

/s/ Christy L. West







   

Christy L. West, Vice President





 



Bank OF AMERICA, N.A.

(successor in interest by merger to Fleet National Bank), as Collateral Agent
and a Bank      

By:

 

/s/ Scott A. McCaughey







 

Name:

Scott A. McCaughey

 

Title:

Vice President





 



THE CIT GROUP/BUSINESS CREDIT, INC.

(assignee of LaSalle Business Credit, L.L.C.)      

By:

 

/s/ Robyn Pingree







 

Name:

Robyn Pingree

 

Title:

Vice President





 



U.S. BANK BUSINESS CREDIT


(formerly known as Firstar Bank N.A.)      

By:

 

/s/ Jeffrey D. Patton







 

Name:

Jeffrey D. Patton

 

Title:

Asset-Based Loan Officer





 



WACHOVIA Bank, National Association


(formerly known as First Union National Bank)      

By:

 

/s/ Maura Atwater







 

Name:

Maura Atwater

 

Title:

Vice President





 



CREDIT SUISSE, Cayman Islands Branch

(formerly known as Credit Suisse First Boston)      

By:

 

/s/ Karl Studer







 

Name:

Karl Studer

 

Title:

Director







By:

 

/s/ Alain Schimd







 

Name:

Alain Schmid

 

Title:

Assistant Vice President





 



NATIONAL CITY BUSINESS CREDIT, INC.

(successor to The Provident Bank)      

By:

 

/s/ Michael P. Gutia







 

Name:

Michael P. Gutia

 

Title:

Vice President





 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS

            Each of the Guarantors consent and agree to this Amendment
(including without limitation, the provisions of Sections 3.1 and 3.2 hereof)
and agree that the Loan Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Guarantor enforceable against it in accordance with their
respective terms.



F D MANAGEMENT, INC.

     

By:

 

/s/ Stephen J. Smith







   

Stephen J. Smith, Vice President & Treasurer





 



D F ENTERPRISES, INC.

     

By:

 

/s/ Stephen J. Smith







   

Stephen J. Smith, Vice President & Treasurer





 



ELIZABETH ARDEN INTERNATIONAL
HOLDING, INC.,

(formerly FFI International, Inc.)      

By:

 

/s/ Marcey Becker







   

Marcey Becker, Vice President





 



RDEN MANAGEMENT, INC.

     

By:

 

/s/ Stephen J. Smith







   

Stephen J. Smith, Vice President & Treasurer





 



ELIZABETH ARDEN (FINANCING), INC.

     

By:

 

/s/ Stephen J. Smith







   

Stephen J. Smith, Vice President & Treasurer





 



ELIZABETH ARDEN TRAVEL RETAIL, INC.

     

By:

 

/s/ Stephen J. Smith







   

Stephen J. Smith, Vice President & Treasurer





